  Case: 5:20-cv-00214-DCR Doc #: 7 Filed: 06/08/20 Page: 1 of 2 - Page ID#: 19




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

 CHAD STEVEN HUMPHRIES,                         )
                                                )
        Petitioner,                             )       Civil Action No. 5: 20-214-DCR
                                                )
 v.                                             )
                                                )
 UNITED STATES OF AMERICA,                      )         MEMORANDUM ORDER
                                                )
        Respondent.                             )

                                     *** *** *** ***

       Petitioner Chad Humphries is currently confined at the Federal Medical Center-

Lexington (“FMC-Lexington”) located in Lexington, Kentucky.            Proceeding without an

attorney, Humphries previously filed a “Motion Requesting Judicial Recommendation for

RRC/Halfway House.” [Record No. 1] He did not pay a filing fee or file a motion for leave

to proceed in forma pauperis. Even so, on June 3, 2020, the Court entered a Memorandum

Opinion and Order construing Humphries’ motion as a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 and denying his request for relief on substantive grounds.

[Record No. 4] A corresponding Judgment was entered that same day. [Record No. 5]

       Humphries has now filed a motion for preliminary injunction raising claims related to

the conditions of his confinement at FMC-Lexington. [Record No. 6] Specifically, he raises

claims related to restrictions implemented by Bureau of Prisons (“BOP”) staff in response to

the COVID-19 pandemic, including limitations placed on inmates’ access to the inmate

computer system, law library, in-person visits, and phone calls to family. [Id.] But in addition

to being unrelated to the claims raised in his § 2241 petition, this case is closed. Thus,


                                              -1-
  Case: 5:20-cv-00214-DCR Doc #: 7 Filed: 06/08/20 Page: 2 of 2 - Page ID#: 20




Humphreys may no longer pursue injunctive relief in this matter. And, even if he could, his

claims clearly relate to the conditions of his confinement.

       A federal prisoner may not use a § 2241 habeas petition to pursue civil rights claims

challenging the conditions of his confinement. He can only assert such claims by filing suit

under 28 U.S.C. § 1331 pursuant to the doctrine announced in Bivens v. Six Unknown Federal

Narcotics Agents, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). See also Sullivan v.

United States, 90 F. App’x 862, 863 (6th Cir. 2004) (“[Section] 2241 is a vehicle not for

challenging prison conditions, but for challenging matters concerning the execution of a

sentence such as the computation of good-time credits.”). While “[c]hallenges to the validity

of any confinement or to particulars affecting its duration are the province of habeas corpus;

requests for relief turning on circumstances of confinement may be presented in a [civil rights]

action.” Muhammed v. Close, 540 U.S. 749, 750 (2004).

       Accordingly, it is hereby

       ORDERED that Humphries’ Motion for Preliminary Injunction [Record No. 6] is

DENIED.

       Dated: June 8, 2020.




                                              -2-
